October 25, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          IN THE MATTER OF D.L.G.

NO. 14-16-00721-CV

                     ________________________________

       Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on July 15, 1994. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.

      We further order this decision certified below for observance.